Citation Nr: 1310784	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg,  Florida.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for bilateral hearing loss disability.

In June 2012, the Veteran testified during a hearing at the RO before an acting Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, the Veteran testified before an AVLJ of the Board at a June 2012 Travel Board hearing.  The AVLJ is no longer employed by the Board.  As VA laws and regulations require that the VLJ or AVLJ who conducts a hearing on an appeal must participate in any decision made on that appeal, the Veteran was given the option to request another hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  In a February 2013 communication, the Veteran indicated that he wanted to appear at another Travel Board hearing.  A remand of this matter for the requested hearing is therefore warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity and notify the Veteran and his representative of the date and time of the hearing, in accordance with applicable procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


